 



BANC OF AMERICA SECURITIES LLC
$550,000,000 AGGREGATE PRINCIPAL AMOUNT
HELIX ENERGY SOLUTIONS GROUP, INC.
THE GUARANTORS
9.5% SENIOR NOTES DUE 2016
Purchase Agreement
dated December 18, 2007



--------------------------------------------------------------------------------



 



i

TABLE OF CONTENTS

                              Page   Section 1.   Representations and Warranties
of the Company     3  
 
  (a)   No Registration     3  
 
  (b)   No Integration     3  
 
  (c)   Rule 144A     3  
 
  (d)   Preliminary Offering Memorandum, Pricing Disclosure Package and Offering
Memorandum     3  
 
  (e)   Company Additional Written Communications     4  
 
  (f)   Offering Materials Furnished to Initial Purchasers     4  
 
  (g)   Authorization of the Purchase Agreement     4  
 
  (h)   Authorization of the Indenture     5  
 
  (i)   Authorization of the Securities and the Exchange Securities     5  
 
  (j)   Authorization of the Registration Rights Agreement     6  
 
  (k)   No Material Adverse Change     6  
 
  (l)   Independent Accountants     6  
 
  (m)   Preparation of the Financial Statements     6  
 
  (n)   Incorporation and Good Standing of the Company and its Subsidiaries    
7  
 
  (o)   No Stamp or Transfer Taxes     7  
 
  (p)   Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required     7  
 
  (q)   No Material Actions or Proceedings     8  
 
  (r)   Intellectual Property Rights     9  
 
  (s)   All Necessary Permits, Etc     9  
 
  (t)   Title to Properties     9  
 
  (u)   Tax Law Compliance     10  
 
  (v)   Company and Guarantors Not Required to Register as an “Investment
Company”     10  
 
  (w)   Compliance with Reporting Requirements     10  
 
  (x)   Insurance     10  
 
  (y)   No Price Stabilization or Manipulation     10  
 
  (z)   Related Party Transactions     11  
 
  (aa)   No Restriction on Distributions     11  
 
  (bb)   Recent Sales     11  
 
  (cc)   No General Solicitation     11  
 
  (dd)   Sarbanes-Oxley Compliance     11  
 
  (ee)   Internal Controls and Procedures     11  
 
  (ff)   No Material Weakness in Internal Controls     12  
 
  (gg)   Compliance with Environmental Laws     12  
 
  (hh)   Periodic Review of Costs of Environmental Compliance     13  
 
  (ii)   ERISA Compliance     13  
 
  (jj)   No Outstanding Loans or Other Indebtedness     14  



--------------------------------------------------------------------------------



 



ii

                              Page  
 
  (kk)   Compliance with Laws     14  
 
  (ll)   No Unlawful Payments     14  
 
  (mm)   No Conflict with Money Laundering Laws     14  
 
  (nn)   No Conflict with OFAC Laws     14  
 
  (oo)   Reserves     14  
 
  (pp)   Registration Rights     15  
 
  (qq)   No Default in Senior Indebtedness     15  
 
  (rr)   Regulation S     15   Section 2.   Purchase, Sale and Delivery of the
Securities     15  
 
  (a)   The Securities     16  
 
  (b)   The Closing Date     16  
 
  (c)   Payment for the Securities     16  
 
  (d)   Delivery of the Securities     16   Section 3.   Additional Covenants of
the Company     17  
 
  (a)   Representative’s Review of Proposed Amendments and Supplements     17  
 
  (b)   Company Additional Written Communications     17  
 
  (c)   Amendments and Supplements to the Offering Memorandum and Other
Securities Act Matters     17  
 
  (d)   Delivery of Copies     18  
 
  (e)   Blue Sky Compliance     18  
 
  (f)   Rule 144A Information     19  
 
  (g)   Legends     19  
 
  (h)   PORTAL     19  
 
  (i)   No General Solicitation     19  
 
  (j)   No Integration     19  
 
  (k)   Rule 144 Tolling     19  
 
  (l)   Use of Proceeds     19  
 
  (m)   Compliance with Securities Laws     19  
 
  (n)   Agreement Not To Offer or Sell Additional Securities     20  
 
  (o)   Future Reports to the Representative     20  
 
  (p)   Investment Limitation     20  
 
  (q)   No Manipulation of Price     20  
 
  (r)   Existing Lock-Up Agreements     20   Section 4.   Payment of Expenses  
  21   Section 5.   Conditions of the Obligations of the Initial Purchaser    
21  
 
  (a)   Accountants’ Comfort Letter     21  
 
  (b)   Engineer’s Reserve Report     22  
 
  (c)   No Material Adverse Change or Rating Agency Change     22  
 
  (d)   Opinion of Counsel for the Company     22  
 
  (e)   Opinion of Counsel for the Initial Purchasers     22  
 
  (f)   Officers’ Certificate     22  
 
  (g)   Bring-Down Comfort Letter     23  
 
  (h)   Registration Rights Agreement     23  
 
  (i)   PORTAL Designation and DTC     23  
 
  (j)   Additional Documents     23   Section 6.   Representations, Warranties
and Agreements of Initial Purchasers     24   Section 7.   Reimbursement of
Initial Purchasers’ Expenses     24   Section 8.   Indemnification     25  



--------------------------------------------------------------------------------



 



iii

                              Page  
 
  (a)   Indemnification of the Initial Purchasers     25  
 
  (b)   Indemnification of the Company, each Guarantor, and each of their
Directors and Officers     25  
 
  (c)   Notifications and Other Indemnification Procedures     26  
 
  (d)   Settlements     27   Section 9.   Contribution     27   Section 10.  
Default of One or More of the Several Initial Purchasers     29   Section 11.  
Termination of this Agreement     29   Section 12.   Representations and
Indemnities to Survive Delivery     30   Section 13.   Notices     30  
Section 14.   Successors     31   Section 15.   Partial Unenforceability     31
  Section 16.   Governing Law Provisions; Consent to Jurisdiction     32  
 
  (a)   Governing Law Provisions     32  
 
  (b)   Consent to Jurisdiction     32  
 
  (c)   Waiver of Immunity     32  
 
  (d)   Judgment Currency     33   Section 17.   No Advisory or Fiduciary
Responsibility     33   Section 18.   General Provisions     34  

 



--------------------------------------------------------------------------------



 



Purchase Agreement
December 18, 2007
BANC OF AMERICA SECURITIES LLC
As Representative of the several Initial Purchasers
     c/o BANC OF AMERICA SECURITIES LLC
     9 West 57th Street
     New York, New York 10019
Ladies and Gentlemen:
     Helix Energy Solutions Group, Inc., a Minnesota corporation (the
“Company”), proposes to issue and sell to the several purchasers named in
Schedule A (the “Initial Purchasers”) $550,000,000 in aggregate principal amount
of its 9.5% senior notes due 2016 (the “Notes”). Banc of America Securities LLC
(“BAS”) has agreed to act as representative of the several Initial Purchasers
(in such capacity, the “Representative”) in connection with the offering and
sale of the Notes.
     The Notes will be issued pursuant to an indenture (the “Indenture”) to be
dated as of the Closing Date (as defined in Section 2), among the Company, the
Guarantors (as defined below) and Wells Fargo Bank, National Association, as
trustee (the “Trustee”).
     The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), in reliance upon an
exemption therefrom.
     Holders of the Notes (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, dated the Closing Date, among the Company, the Guarantors, and the
Initial Purchasers (the “Registration Rights Agreement”), pursuant to which the
Company and the Guarantors will agree to file with the Securities and Exchange
Commission (the “Commission”) under the circumstances set forth therein (i) a
registration statement under the Securities Act relating to another series of
debt securities of the Company with terms substantially identical to the Notes
(the “Exchange Notes”) to be offered in exchange for the Notes (the “Exchange
Offer”) and (ii) to the extent required by the Registration Rights Agreement, a
shelf registration statement pursuant to Rule 415 of the Securities Act relating
to the resale by certain holders of the Notes and, in each case, to use its best
efforts to cause such registration statements to be declared effective.



--------------------------------------------------------------------------------



 



2

     The payment of principal of, premium, if any, and interest on the Notes and
the Exchange Notes when and as the same becomes due and payable, will be fully
and unconditionally guaranteed, jointly and severally, on a senior unsecured
basis by (i) each of the Company’s existing direct and indirect domestic
Restricted Subsidiaries (as defined in the Indenture) other than the
Non-Guarantor Restricted Subsidiary (as defined in the Indenture) and (ii) any
subsidiary of the Company formed or acquired after the Closing Date that
executes additional guarantees in accordance with the terms of the Indenture,
and their respective successors and assigns (collectively, the “Guarantors”),
pursuant to their guarantees (the “Guarantees”). The Notes and the Guarantees
attached thereto are herein collectively referred to as the “Securities” and the
Exchange Notes and the Guarantees attached thereto are referred to herein
collectively as the “Exchange Securities.”
     This Agreement, the Indenture, the Securities, the Exchange Securities and
the Registration Rights Agreement are referred to herein collectively as the
“Operative Documents.”
     Each of the Company and the Guarantors understands that the Initial
Purchasers propose to make an offering of the Securities on the terms and in the
manner set forth herein and in the Pricing Disclosure Package (as defined below)
and agrees that the Initial Purchasers may resell, subject to the conditions set
forth herein, all or a portion of the Securities to purchasers (the “Subsequent
Purchasers”) on the terms set forth in the Pricing Disclosure Package (the first
time when sales of the Securities are made is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Commission under the Securities Act
in reliance upon exemptions therefrom. The terms of the Securities and the
Indenture will require that investors that acquire Securities expressly agree
that Securities may only be resold or otherwise transferred, after the date
hereof, if such Securities are registered for sale under the Securities Act or
if an exemption from the registration requirements of the Securities Act is
available (including the exemption afforded by Rule 144A (“Rule 144A”) or
Regulation S (“Regulation S”) thereunder).
     The Company has prepared and delivered to each of the Initial Purchasers
copies of the preliminary offering memorandum dated as of December 7, 2007 (the
“Preliminary Offering Memorandum”) and copies of a pricing supplement, dated as
of December 18, 2007 (the “Pricing Supplement”) setting forth information
concerning the Company, the Securities and the Registration Rights Agreement (as
defined below). The Preliminary Offering Memorandum and the Pricing Supplement
are herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser copies of a final offering memorandum dated the date
hereof (the “Offering Memorandum”).
     All references herein to the terms “Pricing Disclosure Package” and
“Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated



--------------------------------------------------------------------------------



 



3

thereunder (the “Exchange Act”) prior to the Time of Sale and incorporated by
reference in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Offering Memorandum (as the case may be), and all references
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Offering Memorandum shall be deemed to mean and include all information filed
under the Exchange Act after the Time of Sale and incorporated by reference in
the Offering Memorandum.
     The Company hereby confirms its agreements with the Initial Purchasers as
follows:
     Section 1. Representations and Warranties of the Company.
     Each of the Company and the Guarantors, jointly and severally, hereby
represents, warrants and covenants to each Initial Purchaser as follows that, as
of the date hereof and as of the Closing Date:
     (a) No Registration. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 6 and their compliance
with the agreements set forth therein, it is not necessary, in connection with
the issuance and sale of the Securities to the Initial Purchasers, and the
offer, resale and delivery of the Securities by the Initial Purchasers, in each
case in the manner contemplated by this Agreement, the Indenture, the Pricing
Disclosure Package and the Offering Memorandum, to register the Securities under
the Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939, as amended, and the rules and regulations
promulgated thereunder (the “Trust Indenture Act”)
     (b) No Integration. Other than to the Initial Purchasers in connection with
the transactions contemplated by this Agreement, about which no representation
is made by the Company, none of the Company or any of its subsidiaries has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any “security” (as defined in the
Securities Act) that is or will be integrated with the sale of the Securities in
a manner that would require registration under the Securities Act of the
Securities.
     (c) Rule 144A. No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Securities are listed on any
national securities exchange registered under Section 6 of the Exchange Act, or
quoted on an automated inter-dealer quotation system. The Company is subject to
and in full compliance with the reporting requirements of Section 13 or Section
15(d) of the Exchange Act.
     (d) Preliminary Offering Memorandum, Pricing Disclosure Package and
Offering Memorandum. Each of the Company and the Guarantors hereby confirms that
it has authorized the use of the Pricing Disclosure Package and the Offering
Memorandum in connection with the offer and sale of the Securities by the
Initial Purchasers. Each



--------------------------------------------------------------------------------



 



4

document, if any, filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum complied or will comply when it is filed in all material respects
with the Exchange Act. Neither the Pricing Disclosure Package, as of the Time of
Sale, nor the Offering Memorandum, as of its date or (as amended or supplemented
in accordance with Section 3(a), as applicable) as of the Closing Date, contain,
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty as to statements
or omissions made in reliance upon and in conformity with written information
furnished to the Company by any Initial Purchaser through the Representative
specifically for inclusion therein. The Company has not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Offering Memorandum.
     (e) Company Additional Written Communications. The Company (including its
agents and representatives, other than the Initial Purchasers in their capacity
as such) has not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) a “Company Additional Written Communication”) other than (i) the
Pricing Disclosure Package, (ii) the Offering Memorandum and (iii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a). Each such Company Additional Written
Communication, when taken together with the Pricing Disclosure Package, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company and the Guarantors make no representation
or warranty with respect to any statements or omissions made in each such
Company Additional Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company by any
Initial Purchaser through the Representative expressly for inclusion therein.
     (f) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Representative the Pricing Disclosure Package, the Company
Additional Written Communications and the Offering Memorandum, as amended or
supplemented, in such quantities and at such places as the Representative has
reasonably requested for each of the Initial Purchasers.
     (g) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and the Guarantors.



--------------------------------------------------------------------------------



 



5

     (h) Authorization of the Indenture. The Indenture has been duly authorized
by the Company and the Guarantors and, upon the effectiveness of the
Registration Statement, will be qualified under the Trust Indenture Act; on the
Closing Date, the Indenture will have been duly executed and delivered by the
Company and the Guarantors and, assuming the due authorization, execution and
delivery of the Indenture by the Trustee, the Indenture will constitute a valid
and binding obligation of the Company and the Guarantors, enforceable against
the Company and the Guarantors in accordance with its terms, except (a) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other laws affecting creditors’ rights
generally and (b) that the remedy of specific performance and injunctive and
other forms of equitable relief are subject to certain equitable defenses and to
the discretion of the court before which any proceeding therefor may be brought;
and the Indenture will conform in all material respects to the description
thereof contained in each of the Pricing Disclosure Package and the Offering
Memorandum.
     (i) Authorization of the Securities and the Exchange Securities. The Notes
have been duly authorized for issuance and sale pursuant to this Agreement and
the Indenture; on the Closing Date, the Notes will be duly executed and issued
by the Company and, when authenticated in accordance with the terms of the
Indenture and delivered to and paid for by the Initial Purchasers pursuant to
this Agreement (assuming due authentication of the Securities by the Trustee),
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms and entitled to the benefits
provided by the Indenture, except (a) as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws affecting creditors’ rights generally and (b) that the remedy of
specific performance and injunctive and other forms of equitable relief are
subject to certain equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought; and the Securities will conform in
all material respects to the description thereof contained in each of the
Pricing Disclosure Package and the Offering Memorandum. The Exchange Notes have
been duly and validly authorized for issuance by the Company pursuant to this
Agreement, the Indenture, the Registration Rights Agreement and the Exchange
Offer; on the closing date of the Exchange Offer, the Exchange Securities will
be duly executed and issued by the Company and, when authenticated in accordance
with the terms of the Indenture (assuming due authentication of the Securities
by the Trustee), will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms and entitled to
the benefits provided by the Indenture, except (a) as such enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other laws affecting creditors’ rights generally and (b) that the
remedy of specific performance and injunctive and other forms of equitable
relief are subject to certain equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought; and the Exchange
Securities will conform in all material respects to the description thereof
contained in each of the Pricing Disclosure Package and the Offering Memorandum.
The Guarantees of the Notes and the Exchange



--------------------------------------------------------------------------------



 



6

Notes have been duly authorized for issuance and sale pursuant to this Agreement
and the Indenture; on the Closing Date or, in the case of the Guarantees of the
Exchange Notes, the closing date of the Exchange Offer, the Guarantees will be
duly executed by each of the Guarantors and, when the Securities have been
authenticated in accordance with the terms of the Indenture and delivered to and
paid for by the Initial Purchasers pursuant to this Agreement (assuming due
authentication of the Securities by the Trustee), will constitute valid and
binding agreements of the Guarantors, enforceable in accordance with their
terms, except (a) as such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other laws
affecting creditors’ rights generally and (b) that the remedy of specific
performance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought; and the Exchange Securities will conform in
all material respects to the description thereof contained in each of the
Pricing Disclosure Package and the Offering Memorandum.
     (j) Authorization of the Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized and, on the Closing Date, will be duly
executed and delivered by the Company and the Guarantors.
     (k) No Material Adverse Change. Except as otherwise disclosed in each of
the Pricing Disclosure Package and the Offering Memorandum, subsequent to the
date as of which information is given in the Preliminary Offering Memorandum:
(i) there has been no material adverse change, or any development involving a
prospective material adverse change that would reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business or operations, whether or not arising from transactions
in the ordinary course of business, of the Company and its subsidiaries,
considered as one entity (any such change is called a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, nor entered into any material transaction or agreement; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.
     (l) Independent Accountants. Ernst & Young LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related schedules and notes thereto) filed with the
Commission and included in or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, are independent public or
certified public accountants as required by the Securities Act and the Exchange
Act.
     (m) Preparation of the Financial Statements. The financial statements
included in or incorporated by reference in each of the Pricing Disclosure
Package and the Offering Memorandum present fairly the consolidated financial
position of the Company



--------------------------------------------------------------------------------



 



7

and its consolidated subsidiaries as of and at the dates indicated and the
results of their operations and cash flows for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles as applied in the United States applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in each of the Pricing
Disclosure Package and the Offering Memorandum under the captions
“Summary—Summary Financial Data”, “Selected Consolidated Financial Data” and
“Capitalization” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in each of
the Pricing Disclosure Package and the Offering Memorandum.
     (n) Incorporation and Good Standing of the Company and its Subsidiaries.
Each of the Company and its subsidiaries has been duly organized and is validly
existing and in good standing under the laws of the jurisdiction in which it is
organized and has full power and authority to own, lease and operate its
properties and to conduct its business as described in each of the Pricing
Disclosure Package and the Offering Memorandum and, in the case of the Company
and the Guarantors, to enter into and perform their obligations under this
Agreement. Each of the Company and each subsidiary is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. All of the issued and
outstanding capital stock or other equity interests of each subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim, except as
disclosed in each of the Pricing Disclosure Package and the Offering Memorandum.
The Company does not own or control, directly or indirectly, any corporation,
association or other entity that would be considered a “significant subsidiary”
under the Exchange Act other than the subsidiaries listed in Exhibit 21.1 to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2006.
     (o) No Stamp or Transfer Taxes. To the knowledge of the Company, there are
no stamp or other issuance or transfer taxes or duties or other similar fees or
charges required to be paid in connection with the execution and delivery of
this Agreement or the issuance or sale by the Company of the Securities or the
Exchange Securities.
     (p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its respective charter or by-laws or other organizational
documents, or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound (including, without limitation, the credit agreement dated as of



--------------------------------------------------------------------------------



 



8

July 3, 2006 among the Company, Banc of America, N.A., as administrative agent
and as lender, and certain other lenders) or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change.
          The Company’s execution, delivery and performance of the Operative
Documents and consummation of the transactions contemplated thereby and by each
of the Pricing Disclosure Package and the Offering Memorandum (i) have been duly
authorized by all necessary action and will not result in any violation of the
provisions of the charter or by-laws or other organizational documents of the
Company or any subsidiary, (ii) will not conflict with or constitute a breach
of, or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of the Operative
Documents and consummation of the transactions contemplated thereby and by each
of the Pricing Disclosure Package and the Offering Memorandum, except (i) with
respect to the transactions contemplated by the Registration Rights Agreement,
as may be required under the Securities Act, the Trust Indenture Act and the
rules and regulations promulgated thereunder and (ii) such as have been obtained
or made by the Company and are in full force and effect under the Securities
Act, applicable state securities or blue sky laws and from the Financial
Industry Regulatory Authority (“FINRA”). As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.
     (q) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, (ii) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or (iii)
relating to environmental or discrimination matters, where in any such case
(A) there is a reasonable possibility that such action, suit or proceeding might
be determined adversely to the Company or such subsidiary and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its subsidiaries, or
with the employees of any



--------------------------------------------------------------------------------



 



9

principal supplier of the Company, exists or, to the best of the Company’s
knowledge, is threatened or imminent.
     (r) Intellectual Property Rights. The Company and its subsidiaries own,
possess, license or have other rights to use, on reasonable terms, all
trademarks, trade names, copyrights, domain names, licenses, trade secrets and
patent rights (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their businesses as now conducted; and the expected
expiration of any of such Intellectual Property Rights would not result in a
Material Adverse Change. Neither the Company nor any of its subsidiaries has
received any notice of infringement or conflict with asserted Intellectual
Property Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would result in a Material Adverse Change. To the
Company’s knowledge, there is no material infringement by third parties of any
Intellectual Property Rights owned by or exclusively licensed to the Company.
The Company is not a party to or bound by any options, licenses or agreements
with respect to the Intellectual Property Rights of any other person or entity
that are required to be set forth in the Preliminary Offering Memorandum or the
Offering Memorandum if it were a registration statement on Form S-3 (including
through incorporation by reference) and are not described in all material
respects. None of the technology employed by the Company has been obtained or is
being used by the Company in violation of any contractual obligation binding on
the Company or, to the Company’s knowledge, any of its officers, directors or
employees or otherwise in violation of the rights of any persons.
     (s) All Necessary Permits, Etc. The Company and each subsidiary possess
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any subsidiary
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Change.
     (t) Title to Properties. The Company and each of its subsidiaries has good
and marketable title to all the properties and assets reflected as owned by each
of them in the financial statements referred to in Section 1(m) hereof, in each
case free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects, except as otherwise disclosed in each of the
Pricing Disclosure Package and the Offering Memorandum or such as do not, singly
or in the aggregate, materially and adversely affect the value of such property
and do not, singly or in the aggregate, materially interfere with the use made
or proposed to be made of such property by the Company or such subsidiary. The
real property, improvements, equipment and personal property held under lease by
the Company or any subsidiary are held under valid and enforceable leases, with
such exceptions as are not material and do not, singly or in the aggregate,
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary.



--------------------------------------------------------------------------------



 



10

     (u) Tax Law Compliance. The Company and its consolidated subsidiaries have
filed all material federal, state and foreign income and franchise tax returns
and have paid all taxes required to be paid by any of them and, if due and
payable, any related or similar assessment, fine or penalty levied against any
of them. The Company has made adequate charges, accruals and reserves in the
financial statements referred to in Section 1(m) hereof in respect of all
federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its consolidated subsidiaries
has not been finally determined.
     (v) Company and Guarantors Not Required to Register as an “Investment
Company". The Company and the Guarantors have been advised of the rules and
requirements under the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder (the “Investment Company Act”). The
Company and the Guarantors are not, and, after receipt of payment for the
Securities and application of the proceeds as described in each of the Pricing
Disclosure Package and the Offering Memorandum, will not be, required to
register as an “investment company” within the meaning of the Investment Company
Act and will conduct its business in a manner so that they will not become
subject to the Investment Company Act.
     (w) Compliance with Reporting Requirements. The Company is subject to and
in full compliance with the reporting requirements of Section 13 or Section
15(d) of the Exchange Act.
     (x) Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of terrorism and
vandalism. The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change. Neither of the
Company nor any subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.
     (y) No Price Stabilization or Manipulation. None of the Company and the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of the Securities or any other security of the Company
to facilitate the sale or resale of the Securities. Each of the Company and the
Guarantors acknowledges that the Initial Purchasers may engage in stabilization
transactions as described in the Pricing Disclosure Package.



--------------------------------------------------------------------------------



 



11

     (z) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Pricing Disclosure Package or the
Offering Memorandum if they were registration statements on Form S-3 (including
through incorporation by reference) which have not been described as required.
     (aa) No Restriction on Distributions. Other than Cal Dive International,
Inc., no subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated by each of the
Pricing Disclosure Package and the Offering Memorandum.
     (bb) Recent Sales. Except as disclosed in each of the Pricing Disclosure
Package and the Offering Memorandum, the Company has not sold or issued any
shares of Common Stock, any security convertible into shares of Common Stock or
any security of the same class as the Securities during the six-month period
preceding the date of the Offering Memorandum, including any sales pursuant to
Rule 144A or under Regulations D or S of the Securities Act, other than shares
issued pursuant to the Company’s stock plans or pursuant to outstanding options,
rights or warrants, and within the last six months the Company has not offered
or sold any such securities in a manner that would be integrated with offering
contemplated hereunder.
     (cc) No General Solicitation. None of the Company or any of its affiliates
(as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), has, directly or through an agent, engaged in any form of
general solicitation or general advertising in connection with the offering of
the Securities (as those terms are used in Regulation D) under the Securities
Act or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act; the Company has not entered into any
contractual arrangement with respect to the distribution of the Securities
except for this Agreement, and the Company will not enter into any such
arrangement except for the Registration Rights Agreement and as may be
contemplated thereby.
     (dd) Sarbanes-Oxley Compliance. There is and has been no failure on the
part of the Company, the Guarantors or any of their respective directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
     (ee) Internal Controls and Procedures. The Company maintains effective
disclosure controls and procedures and internal control over financial
reporting, each as defined in Rule 13a-15 under the Exchange Act.



--------------------------------------------------------------------------------



 



12

     (ff) No Material Weakness in Internal Controls. Except as disclosed in each
of the Pricing Disclosure Package and the Offering Memorandum, since the end of
the Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
     (gg) Compliance with Environmental Laws. Except as would not, individually
or in the aggregate, result in a Material Adverse Change (i) neither the Company
nor any of its subsidiaries is in violation of any federal, state, local or
foreign law or regulation relating to pollution or protection of human health
and safety, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including
without limitation, laws and regulations relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or other third party, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law; (ii) there is (A) no claim, action or
cause of action filed with a court or governmental authority, (B) no
investigation by any third party with respect to which the Company has received
written notice and (C) no written notice received by, or to the best of the
Company’s knowledge, threatened against the Company or any of its subsidiaries,
in each case that alleges potential liability for investigatory costs, cleanup
costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), and in each case that is pending or, to the best of the
Company’s knowledge, threatened against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; (iii) to the best of the Company’s knowledge, there are no
past, present or anticipated future actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that would reasonably be expected to result in a violation of any
Environmental Law, require expenditure to be incurred pursuant to Environmental
Law or form the basis of a potential



--------------------------------------------------------------------------------



 



13

Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iv) neither the Company nor any of its subsidiaries is
subject to any pending or, to the best of the Company’s knowledge, threatened
proceeding under Environmental Law to which a governmental authority is a party
and which is reasonably likely to result in monetary sanctions of $100,000 or
more.
     (hh) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established environmental reserves,
the Company has reasonably concluded that such associated costs and liabilities
would not, individually or in the aggregate, result in a Material Adverse
Change.
     (ii) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by the Company; or (iii) any breach of
any contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company, in each case, that would reasonably be expected to result in a Material
Adverse Change. None of the following events has occurred or is reasonably
likely to occur: (A) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company compared to the amount of such contributions made in the Company’s most
recently completed fiscal year; (B) a material increase in the Company’s
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) compared to the amount of such
obligations in the Company’s most recently completed fiscal year; (C) any event
or condition giving rise to a liability under Title IV of ERISA; or (D) the
filing of a claim by one or more employees or former employees of the Company
related to their employment, in each case, that would reasonably be expected to
result in a Material Adverse Change. For purposes of this paragraph, the term
“Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject to
Title IV of ERISA with respect to which the Company may have any liability.



--------------------------------------------------------------------------------



 



14

     (jj) No Outstanding Loans or Other Indebtedness. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees or indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any of the members
of any of their families, except as disclosed in each of the Pricing Disclosure
Package and the Offering Memorandum.
     (kk) Compliance with Laws. The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Change.
     (ll) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the best knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.
     (mm) No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
     (nn) No Conflict with OFAC Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
     (oo) Reserves. The Company’s estimates of oil and natural gas reserves
included in or incorporated by reference in the Pricing Disclosure Package and
the Offering Memorandum were prepared in good faith and with a reasonable basis;
the information used to arrive at such estimates was prepared in accordance with
customary industry



--------------------------------------------------------------------------------



 



15

practices; other than normal production of reserves and intervening spot market
product price fluctuations, and except as disclosed in each of the Pricing
Disclosure Package and the Offering Memorandum, the Company is not aware of any
facts or circumstances that would result in a materially adverse change in such
estimates in the aggregate, or the aggregate present value of future net cash
flows therefrom, as described in each of the Pricing Disclosure Package and the
Offering Memorandum; and estimates of such reserves and the present value of the
future net cash flows therefrom, as described in the Pricing Disclosure Package
and the Offering Memorandum comply in all material respects with the Securities
Act and the applicable rules and regulations of the Commission thereunder. The
information provided to Huddleston & Co., Inc. (“Huddleston & Co.”) for purposes
of reviewing the reserve report referenced in or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum (the “Reserve
Report”) was prepared in accordance with customary industry practices; to the
best of the Company’s knowledge, Huddleston & Co. was, as of the date of the
Reserve Report reviewed by it, and are, as of the date hereof, independent
petroleum engineers with respect to the Company.
     (pp) Registration Rights. Except as publicly disclosed, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Securities Act with respect to any securities of the
Company.
     (qq) No Default in Senior Indebtedness. No event of default exists under
any contract, indenture, mortgage, loan agreement, note, lease or other
agreement or instrument constituting Senior Indebtedness (as defined in the
Indenture).
     (rr) Regulation S. The Company, the Guarantors, and their respective
affiliates and all persons acting on their behalf have complied with and will
comply with the offering restrictions requirements of Regulation S in connection
with the offering of the Securities outside the United States and, in connection
therewith, the Offering Memorandum will contain the disclosure required by
Rule 902. Each of the Company and the Guarantors is a “reporting issuer” as
defined in Rule 902 under the Securities Act.
          Any certificate signed by an officer of the Company or any Guarantor
and delivered to the Initial Purchasers, the Representative or the counsel for
the Initial Purchasers shall be deemed to be a representation and warranty by
the Company or such Guarantor to each Initial Purchaser as to the matters set
forth therein.
          The Company acknowledges that the Initial Purchasers and, for purposes
of the opinions to be delivered pursuant to Section 5 hereof, counsel to the
Company and counsel to the Initial Purchasers, will rely upon the accuracy and
truthfulness of the foregoing representations and hereby consents to such
reliance.
     Section 2. Purchase, Sale and Delivery of the Securities.



--------------------------------------------------------------------------------



 



16

     (a) The Securities. Each of the Company and the Guarantors agrees to issue
and sell to the several Initial Purchasers the Securities upon the terms herein
set forth. On the basis of the representations, warranties and agreements herein
contained, and upon the terms but subject to the conditions herein set forth,
the Initial Purchasers agree, severally and not jointly, to purchase from the
Company and the Guarantors the respective principal amount of Notes set forth
opposite their names under the heading “Aggregate Principal Amount of Notes to
be Purchased” on Schedule A, at the purchase price set forth opposite their
names under the heading “Aggregate Purchase Price” on Schedule A.
     (b) The Closing Date. Delivery of the Securities to be purchased by the
Initial Purchasers and payment therefor shall be made at the offices of Davis
Polk & Wardwell, 450 Lexington Avenue, New York, New York (or such other place
as may be agreed to by the Company and the Initial Purchasers) at 10:00 a.m. New
York time, on December 21, 2007 (unless postponed in accordance with the
provisions of Section 10), or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the “Closing Date”). The Company hereby acknowledges that circumstances
under which the Representative may provide notice to postpone the Closing Date
as originally scheduled include, but are in no way limited to, any determination
by the Company or the Representative to recirculate copies of an amended or
supplemented offering memorandum or a delay as contemplated by the provisions of
Section 10.
     (c) Payment for the Securities. Payment for the Securities shall be made at
the Closing Date by wire transfer of immediately available funds to a bank
account designated by the Company.
     It is understood that the Representative has been authorized, for its own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Securities.
BAS, individually and not as the Representative of the Initial Purchasers, may
(but shall not be obligated to) make payment for any Securities to be purchased
by any Initial Purchaser whose funds shall not have been received by the
Representative by the Closing Date for the account of such Initial Purchaser,
but any such payment shall not relieve such Initial Purchaser from any of its
obligations under this Agreement.
     (d) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers the Securities in the form of two or more permanent global securities
in definitive form (the “Global Notes”), deposited with the Trustee as custodian
for DTC and registered in the name of Cede & Co., as nominee for DTC, at the
Closing Date, against the irrevocable release of a wire transfer of immediately
available funds for the amount of the purchase price therefor. The Securities
shall be registered in such names and denominations as the Initial Purchasers
shall have requested at least two full business days prior to the Closing Date
and shall be made available for inspection on the business day preceding the
Closing Date at a location in New York City as the Initial Purchasers may
designate.



--------------------------------------------------------------------------------



 



17

Time shall be of the essence, and delivery at the time and place specified in
this Agreement is a further condition to the obligations of the Initial
Purchasers.
     Section 3. Additional Covenants of the Company.
     Each of the Company and the Guarantors further covenants and agrees with
each Initial Purchaser as follows:
     (a) Representative’s Review of Proposed Amendments and Supplements. As
promptly as practicable following the Time of Sale and in any event not later
than the second business day following the date hereof, the Company will prepare
and deliver to the Initial Purchasers the Offering Memorandum, which shall
consist of the Preliminary Offering Memorandum as modified only by the
information contained in the Pricing Supplement. The Company will not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement. The
Company will not amend or supplement the Offering Memorandum during the period
beginning on the date hereof and ending on the date which is the earlier of nine
months after the date hereof and the completion of the resale of the Securities
by the Initial Purchasers (as notified by the Initial Purchasers to the Company)
unless the Initial Purchasers shall previously have been furnished a copy of the
proposed amendment or supplement at least two business days prior to the
proposed use or filing, and shall not have objected to such amendment or
supplement.
     (b) Company Additional Written Communications. Before making, preparing,
using, authorizing, approving or referring to any Company Additional Written
Communication, the Company will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not use any such written communication to which the Representative reasonably
objects.
     (c) Amendments and Supplements to the Offering Memorandum and Other
Securities Act Matters. If, at any time prior to the earlier of nine months
after the date hereof and the completion of the resale of the Securities by the
Initial Purchasers (as notified by the Initial Purchasers to the Company), any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Offering Memorandum in order that the Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a purchaser,
not misleading, or if in the opinion of the Representative or counsel for the
Initial Purchasers it is otherwise necessary to amend or supplement the Offering
Memorandum to comply with law, the Company shall promptly notify the Initial
Purchasers, prepare and furnish to the Initial Purchasers (or file with the
Commission in case of documents incorporated by reference), subject to Section
3(a) hereof, such amendment or supplement as may be necessary to correct such
untrue statement or omission.



--------------------------------------------------------------------------------



 



18

     Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Initial Purchasers, the Initial
Purchasers or any of their affiliates (as such term is defined in the Securities
Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, to periodically amend
the applicable registration statement so that the information contained therein
complies with the requirements of Section 10 of the Securities Act, to amend the
applicable registration statement or supplement the related prospectus or the
documents incorporated therein when necessary to reflect any material changes in
the information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is
delivered to a purchaser, not misleading and to provide the Initial Purchasers
with copies of each amendment or supplement filed and such other documents as
the Initial Purchasers may reasonably request.
     The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
     (d) Delivery of Copies. The Company agrees to furnish the Representative,
without charge, until the earlier of nine months after the date hereof or the
completion of the resale of the Securities by the Initial Purchasers (as
notified by the Initial Purchasers to the Company) as many copies of the Pricing
Disclosure Package, any Company Additional Written Communication and the
Offering Memorandum and any amendments and supplements thereto as the
Representative may request.
     (e) Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers, as the
Initial Purchasers may reasonably request from time to time, to qualify or
register the Securities for sale under (or obtain exemptions from the
application of) the state securities or blue sky laws of those jurisdictions
designated by the Representative, shall comply with such laws and shall continue
such qualifications, registrations and exemptions in effect so long as required
for the distribution of the Securities. None of the Company and the Guarantors
shall be required to qualify as a foreign corporation or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantors shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.



--------------------------------------------------------------------------------



 



19

     (f) Rule 144A Information. For so long as any of the Securities are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company shall (i) file, on a timely basis, with the
Commission all reports and documents required to be filed under Section 13 or 15
of the Exchange Act, and (ii) provide to any holder of the Securities or to any
prospective purchaser of the Securities designated by any holder, upon request
of such holder or prospective purchaser, information required to be provided by
Rule 144A(d)(4) of the Securities Act if, at the time of such request, the
Company is not subject to the reporting requirements under Section 13 or 15(d)
of the Exchange Act.
     (g) Legends. Each of the Securities will bear, to the extent applicable,
the legend contained in “Notice to Investors” in the Pricing Disclosure Package
for the time period and upon the other terms stated therein.
     (h) PORTAL. The Company will use its best efforts to cause the Securities
to be eligible for the PORTAL Market.
     (i) No General Solicitation. Except following the effectiveness of the
Registration Statement (as defined in the Registration Rights Agreement), the
Company will not, and will cause its subsidiaries not to, solicit any offer to
buy or offer to sell the Securities by means of any form of general solicitation
or general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act.
     (j) No Integration. The Company will not, and will cause its subsidiaries
not to, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) in a transaction
that could be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities.
     (k) Rule 144 Tolling. During the period of two years after the last Closing
Date, the Company will not, and will not permit any of its “affiliates” (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.
     (l) Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
     (m) Compliance with Securities Laws. The Company will comply with all
applicable securities and other laws, rules and regulations, including, without
limitation, the Sarbanes Oxley Act, and use its best efforts to cause the
Company’s directors and officers, in their capacities as such, to comply with
such laws, rules and regulations, including, without limitation, the provisions
of the Sarbanes-Oxley Act.



--------------------------------------------------------------------------------



 



20

     (n) Agreement Not To Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Final Offering Memorandum, the Company will not, without the prior written
consent of BAS (which consent may be withheld at the sole discretion of BAS),
directly or indirectly, sell, offer, contract or grant any option to sell,
pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any debt securities of the Company or
securities exchangeable for or convertible into debt securities of the Company
(other than as contemplated by this Agreement and to register the Exchange
Securities).
     (o) Future Reports to the Representative. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representative (i) as soon as practicable after the end of each fiscal year,
copies of the Annual Report of the Company containing the balance sheet of the
Company as of the close of such fiscal year and statements of income,
stockholders’ equity and cash flows for the year then ended and the opinion
thereon of the Company’s independent public or certified public accountants,
(ii) as soon as practicable after the filing thereof, copies of each proxy
statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other report filed by the Company with the Commission, the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or any securities
exchange, and (iii) as soon as available, copies of any report or communication
of the Company mailed generally to holders of its capital stock or debt
securities (including the holders of the Securities), if, in each case, such
documents are not filed with the Commission within the time periods specified by
the Commission’s rules and regulations under Section 13 or 15 of the Exchange
Act. From time to time, the Company will furnish to the Representative such
other information concerning the Company and its subsidiaries as the Initial
Purchasers may reasonably request.
     (p) Investment Limitation. The Company shall not invest or otherwise use
the proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
     (q) No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that constitutes or
might reasonably be expected to constitute, the stabilization or manipulation of
the price of any securities of the Company.
     (r) Existing Lock-Up Agreements. The Company will enforce all existing
agreements between the Company and any of its security holders that prohibit the
sale, transfer, assignment, pledge or hypothecation of any of the Company’s
securities.



--------------------------------------------------------------------------------



 



21

     Section 4. Payment of Expenses.
          Each of the Company and the Guarantors agrees to pay all reasonable
costs, fees and expenses incurred in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all fees and expenses of the Trustee under the Indenture (including the
fees and disbursements of counsel for the Trustee), (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Securities to the Initial Purchasers, (iv) all fees and expenses of the
Company’s and the Guarantors’ counsel, independent public or certified public
accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, shipping and distribution of the
Pricing Disclosure Package, any Company Additional Written Communication, the
Offering Memorandum, all amendments and supplements thereto, and the Operative
Documents, (vi) all filing fees, attorneys’ fees and expenses incurred by the
Company, the Guarantors, or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the state
securities or blue sky laws or the provincial securities laws of Canada and, if
requested by the Initial Purchasers, preparing and printing a “Blue Sky Survey”
or memorandum, and any supplements thereto, advising the Initial Purchasers of
such qualifications, registrations and exemptions, (vii) the expenses of the
Company and the Initial Purchasers in connection with the marketing and offering
of the Securities, (viii) all expenses and fees in connection with the rating of
the Securities or the Exchange Securities with the rating agencies and admitting
the Securities for trading in the FINRA PORTAL Market (“PORTAL”), and (ix) all
fees and expenses (including all fees and expenses of counsel) of the Company
and the Guarantors in connection with approval of the Securities by The
Depositary Trust Company for “book-entry” transfer, and the performance by the
Company and the Guarantors of their respective other obligations under this
Agreement. Except as provided in this Section 4, Section 7, Section 10 and
Section 11 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.
     Section 5. Conditions of the Obligations of the Initial Purchaser.
     The obligations of the several Initial Purchasers to purchase and pay for
the Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made to the timely performance by the Company and
the Guarantors of their respective covenants and other obligations hereunder,
and to each of the following additional conditions:
     (a) Accountants’ Comfort Letter. On the date hereof, the Representative
shall have received from Ernst & Young, LLP, independent public or certified
public accountants for the Company, a letter dated the date hereof addressed to
the Initial



--------------------------------------------------------------------------------



 



22

Purchasers, in form and substance satisfactory to the Representative, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to Initial Purchasers, delivered according to Statement of
Auditing Standards No. 72 (or any successor bulletin), with respect to the
audited and unaudited financial statements and certain financial information
contained in or incorporated by reference in each of the Pricing Disclosure
Package and the Offering Memorandum.
     (b) Engineer’s Reserve Report. The Initial Purchasers shall have received
from Huddleston & Co. a letter, dated as of the date hereof and as of the
Closing Date, addressed to the Initial Purchasers and in form and substance
satisfactory to the Initial Purchasers and Initial Purchasers’ Counsel, with
respect to the estimated quantities of the Company’s reserves, the future net
revenues from those reserves and their present value as set forth in the each of
the Pricing Disclosure Package and the Offering Memorandum and such related
matters as the Initial Purchasers shall reasonably request (the “Report
Letter”), which Report Letter will include a consent to the incorporation by
reference thereof into each of the Pricing Disclosure Package and the Offering
Memorandum.
     (c) No Material Adverse Change or Rating Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:
     (i) in the judgment of the Initial Purchasers there shall not have occurred
any Material Adverse Change; and
     (ii) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries or
in the rating outlook for the Company and its subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436(g)(2) under the Securities Act.
     (d) Opinion of Counsel for the Company. On the Closing Date the
Representative shall have received the favorable opinions of (i) Alisa B.
Johnson, the Company’s Senior Vice President and General Counsel, and
(ii) Fulbright & Jaworski L.L.P. counsel for the Company, each dated as of such
Closing Date, the forms of which are attached as Exhibits A-1 and A-2
respectively.
     (e) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Representative shall have received the favorable opinion of Davis Polk &
Wardwell, counsel for the Initial Purchasers, dated as of such Closing Date, in
form and substance satisfactory to the Representative.
     (f) Officers’ Certificate. On the Closing Date the Representative shall
have received a written certificate executed by the Executive Chairman or Chief
Executive Officer and President of the Company, and the Chief Financial Officer
or Chief



--------------------------------------------------------------------------------



 



23

Accounting Officer of the Company, dated as of such Closing Date, to the effect
set forth in subsection (c)(ii) of this Section 5, and further to the effect
that:
     (i) for the period from and after the date of this Agreement and prior to
such Closing Date, there has not occurred any Material Adverse Change;
     (ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 of this Agreement are true and correct with
the same force and effect as though expressly made on and as of such Closing
Date; and
     (iii) each of the Company and the Guarantors has complied with all the
agreements hereunder and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date.
     (g) Bring-Down Comfort Letter. On the Closing Date the Representative shall
have received from Ernst & Young LLP, independent public or certified public
accountants for the Company, a letter dated such date, in form and substance
satisfactory to the Representative, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a) of
this Section 5, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date.
     (h) Registration Rights Agreement. The Company, the Guarantors and the
Initial Purchasers shall have executed and delivered the Registration Rights
Agreement (in form and substance satisfactory to the Initial Purchasers), and
the Registration Rights Agreement shall be in full force and effect.
     (i) PORTAL Designation and DTC. The Securities shall have been designated
PORTAL-eligible securities in accordance with the rules and regulations of the
FINRA and shall be eligible for clearance and settlement through DTC.
     (j) Additional Documents. On or before the Closing Date, the Representative
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
     If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 7, Section 8 and Section 9 shall at all
times be effective and shall survive such termination.



--------------------------------------------------------------------------------



 



24

     Section 6. Representations, Warranties and Agreements of Initial
Purchasers.
     Each of the Initial Purchasers represents and warrants that it is a
“qualified institutional buyer” (“QIB”), as defined in Rule 144A of the
Securities Act, or an accredited investor within the meaning of Rule 501(a)(1)
under the Securities Act. The Initial Purchasers agree with the Company that:
     (a) The Securities have not been and will not be registered under the
Securities Act in connection with the initial offering of the Securities.
     (b) The Initial Purchasers are purchasing the Securities pursuant to a
private sale exemption from registration under the Securities Act.
     (c) The Securities have not been and will not be offered or sold by such
Initial Purchasers or its affiliates acting on its behalf except in accordance
with Rule 144A to persons whom the offeror or seller reasonably believe to be
Qualified Institutional Buyers or non-U.S. persons outside the United States to
whom the offeror or seller reasonably believes offers and sales of the
Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.
     (d) The Initial Purchasers will not offer or sell the Securities in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising in the United States.
     (e) The Initial Purchasers have not offered or sold, and will not offer or
sell, any Securities except to persons whom they reasonably believe to be a QIB.
     Section 7. Reimbursement of Initial Purchasers’ Expenses.
     If this Agreement is terminated by the Representative pursuant to
Section 5, Section 10 or Section 11, or if the sale to the Initial Purchasers of
the Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Representative and the other Initial Purchasers (or such Initial Purchasers as
have terminated this Agreement with respect to themselves), severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Representative and the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including but not limited
to fees and disbursements of counsel, printing expenses, travel expenses,
postage, facsimile and telephone charges.



--------------------------------------------------------------------------------



 



25

     Section 8. Indemnification.
     (a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its officers and employees, and each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Initial Purchaser or such controlling person may become subject,
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package, any Company Additional Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact, in each case, necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and to reimburse the Initial Purchasers and each such
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by BAS) as such expenses are reasonably incurred
by such Initial Purchaser or such controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by the Representative expressly for use therein.
     (b) Indemnification of the Company, each Guarantor, and each of their
Directors and Officers. Each Initial Purchaser agrees, severally and not
jointly, to indemnify and hold harmless the Company, each Guarantor, each of
their directors, each of their officers and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor, or any such each director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue or
alleged untrue statement of a material fact contained in the Pricing Disclosure
Package, any Company Additional Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), or arises out of or is based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue



--------------------------------------------------------------------------------



 



26

statement or alleged untrue statement or omission or alleged omission was made
therein in reliance upon and in conformity with written information furnished to
the Company by the Representative expressly for use therein; and to reimburse
the Company, any Guarantor and each such director, officer or controlling person
for any legal and other expense reasonably incurred by the Company, any
Guarantor or such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company and the Guarantors hereby
acknowledge that the only information that the Initial Purchasers have furnished
to the Company expressly for use in the Pricing Disclosure Package, any Company
Additional Written Communication and the Offering Memorandum (or any amendment
or supplement thereto) are the statements set forth in Schedule B; and the
Initial Purchasers confirm that such statements are correct. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.
     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof may be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the failure
to so notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any liability which it may have for
contribution or any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in



--------------------------------------------------------------------------------



 



27

connection with the defense thereof unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the next preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (together with local
counsel), approved by the indemnifying party (BAS in the case of Section 8(b)
and Section 9), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.
     (d) Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there is a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by Section
8(c) hereof, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (x) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (y) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
     Section 9. Contribution.
     If the indemnification provided for in Section 8 is for any reason held to
be unavailable to or otherwise insufficient to hold harmless an indemnified
party in respect of any losses, claims, damages, liabilities or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount paid or payable by such indemnified party, as incurred, as a
result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the



--------------------------------------------------------------------------------



 



28

Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8(c) for purposes of indemnification.
     The Company, the Guarantors, and the Initial Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 9.
     Notwithstanding the provisions of this Section 9, the Initial Purchasers
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Securities purchased by it and distributed to
investors were offered to investors exceeds the amount of any damages which the
Initial Purchasers have otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each officer and employee of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities

 



--------------------------------------------------------------------------------



 



29

Act and the Exchange Act shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company or any Guarantor, each
officer of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.
     Section 10. Default of One or More of the Several Initial Purchasers.
          If, on the Closing Date, any one or more of the several Initial
Purchasers shall fail or refuse to purchase Securities that it or they have
agreed to purchase hereunder on such date, and the aggregate principal amount of
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase does not exceed 10% of the aggregate principal
amount of the Notes to be purchased on such date, the other Initial Purchasers
shall be obligated, severally, in the proportions that the principal amount of
Notes set forth opposite their respective names on Schedule A bears to the
aggregate principal amount of Notes set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representative with the consent of the non-defaulting Initial
Purchasers, to purchase the Notes which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date. If, on
the Closing Date, any one or more of the Initial Purchasers shall fail or refuse
to purchase the Notes and the aggregate principal amount of Securities with
respect to which such default occurs exceeds 10% of the aggregate principal
amount of Notes to be purchased on such date, and arrangements satisfactory to
the Representative and the Company for the purchase of such Notes are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party (other than a defaulting Initial Purchaser) to any other
party except that the provisions of Section 4, Section 7, Section 8 and
Section 9 shall at all times be effective and shall survive such termination. In
any such case either the Representative or the Company shall have the right to
postpone the Closing Date but in no event for longer than seven days in order
that the required changes, if any, to the Pricing Disclosure Package, the
Offering Memorandum or any other documents or arrangements may be effected.
          As used in this Agreement, the term “Initial Purchaser” shall be
deemed to include any person substituted for a defaulting Initial Purchaser
under this Section 10. Any action taken under this Section 10 shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.
     Section 11. Termination of this Agreement.
     On or prior to the Closing Date this Agreement may be terminated by the
Representative by notice given to the Company if at any time (i) trading or
quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the Nasdaq National Market, or trading in
securities generally on either the Nasdaq National Market or the New York Stock
Exchange shall have been suspended or limited, or minimum or maximum prices
shall have been generally established on any of such



--------------------------------------------------------------------------------



 



30

stock exchanges by the Commission or the FINRA; (ii) a general banking
moratorium shall have been declared by any federal or New York authority;
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Representative is material and adverse and makes it impracticable to market
the Securities in the manner and on the terms described in the Pricing
Disclosure Package and the Offering Memorandum or to enforce contracts for the
sale of securities; (iv) in the judgment of the Representative there shall have
occurred any Material Adverse Change; or (v) the Company shall have sustained a
loss by strike, fire, flood, earthquake, accident or other calamity of such
character as in the judgment of the Representative may, singly or in the
aggregate, interfere materially with the conduct of the business and operations
of the Company regardless of whether or not such loss shall have been insured.
Any termination pursuant to this Section 10 shall be without liability on the
part of (a) the Company or any Guarantor to any Initial Purchaser, except that
the Company and the Guarantors shall be obligated to reimburse the expenses of
the Representative and the Initial Purchasers pursuant to Sections 4 and 7
hereof, (b) any Initial Purchaser to the Company, or (c) of any party hereto to
any other party except that the provisions of Sections 8 and 9 shall at all
times be effective and shall survive such termination.
     Section 12. Representations and Indemnities to Survive Delivery.
     The respective indemnities, contribution, agreements, representations,
warranties and other statements of the Company, the Guarantors, their respective
officers, and the several Initial Purchasers set forth in or made pursuant to
this Agreement shall remain operative and in full force and effect, regardless
of (i) any investigation, or statement as to the result hereof, made by or on
behalf of the Initial Purchasers, the Company, any Guarantor or any of its or
their respective partners, officers or directors or any controlling person, as
the case may be, (ii) acceptance of the Securities and payment for them
hereunder and (iii) any termination of this Agreement.
     Section 13. Notices.
     All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:
If to the Representative:
Banc of America Securities LLC
9 West 57th Street
New York, New York 10019
Facsimile: (212) 901-7897
Attention: Legal Department



--------------------------------------------------------------------------------



 



31

with a copy to:
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Facsimile: (212) 450-3674
Attention: Richard Truesdell, Esq.
If to the Company or any of the Guarantors:
Helix Energy Solutions Group, Inc.
400 N. Sam Houston Parkway E., Suite 400
Houston, Texas 77060
Facsimile: (281) 618-0505
Attention: General Counsel
with a copy to:
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Facsimile: (713) 651-5246
Attention: Arthur H. Rogers, Esq.
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
     Section 14. Successors.
     This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to Section 10
hereof, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8 and Section 9, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers and the Company and their respective successors and
the controlling persons and officers and directors referred to in Sections 8 and
9 and their heirs and legal representatives, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. The term “successors” shall not
include any purchaser of the Securities as such from any of the Initial
Purchasers merely by reason of such purchase.
     Section 15. Partial Unenforceability.



--------------------------------------------------------------------------------



 



32

     The invalidity or unenforceability of any Section, paragraph or provision
of this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.
     Section 16. Governing Law Provisions; Consent to Jurisdiction.
     (a) Governing Law Provisions
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.
     (b) Consent to Jurisdiction
          Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any such court, as to which such jurisdiction is non-exclusive) of such courts
in any such suit, action or proceeding. Service of any process, summons, notice
or document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.
     (c) Waiver of Immunity.
          With respect to any Related Proceeding, each party irrevocably waives,
to the fullest extent permitted by applicable law, all immunity (whether on the
basis of sovereignty or otherwise) from jurisdiction, service of process,
attachment (both before and after judgment) and execution to which it might
otherwise be entitled in the Specified Courts, and with respect to any Related
Judgment, each party waives any such immunity in the Specified Courts or any
other court of competent jurisdiction, and will not raise or claim or cause to
be pleaded any such immunity at or in respect of any such Related Proceeding or
Related Judgment, including, without limitation, any immunity pursuant to the
United States Foreign Sovereign Immunities Act of 1976, as amended.



--------------------------------------------------------------------------------



 



33

     (d) Judgment Currency.
          If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder into any currency other than U.S. dollars, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be the rate at which in accordance with
normal banking procedures the Initial Purchasers could purchase U.S. dollars
with such other currency in The City of New York on the business day preceding
that on which final judgment is given. The obligations of the Company and each
Guarantor in respect of any sum due from them to any Initial Purchaser shall,
notwithstanding any judgment in any currency other than U.S. dollars, not be
discharged until the first business day, following receipt by such Initial
Purchaser of any sum adjudged to be so due in such other currency, on which (and
only to the extent that) such Initial Purchaser may in accordance with normal
banking procedures purchase U.S. dollars with such other currency; if the U.S.
dollars so purchased are less than the sum originally due to such Initial
Purchaser hereunder, the Company and each Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Initial
Purchaser against such loss. If the U.S. dollars so purchased are greater than
the sum originally due to such Initial Purchaser hereunder, such Initial
Purchaser agrees to pay to the Company and the Guarantors (but without
duplication) an amount equal to the excess of the U.S. dollars so purchased over
the sum originally due to such Initial Purchaser hereunder.
     Section 17. No Advisory or Fiduciary Responsibility
          Each of the Company and the Guarantors acknowledges and agrees that:
(i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company and the Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement, (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, Guarantors or their
respective affiliates, stockholders, creditors or employees or any other party,
(iii) no Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company or the Guarantors with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or the Guarantors on other matters) or any other obligation
to the Company and the Guarantors except the obligations expressly set forth in
this Agreement, (iv) the several Initial Purchasers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Guarantors and that the
several Initial Purchasers have no obligation to disclose any of such interests
by virtue of any fiduciary or advisory relationship and (v) the Initial
Purchasers have not provided any legal, accounting,



--------------------------------------------------------------------------------



 



34

regulatory or tax advice with respect to the offering contemplated hereby and
the Company and the Guarantors have consulted their own legal, accounting,
regulatory and tax advisors to the extent they deemed appropriate.
     Section 18. General Provisions.
     This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto. The Table of Contents
and the Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.
     Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Pricing Disclosure Package, any Company Additional Written
Communication or the Offering Memorandum (and any amendments and supplements
thereto), as required by the Securities Act and the Exchange Act.



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

HELIX ENERGY SOLUTIONS GROUP, INC.
      By:           Name:           Title:           CANYON OFFSHORE, INC.
      By:           Name:           Title:           CANYON OFFSHORE
INTERNATIONAL CORP
      By:           Name:           Title:           WELL OPS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            ENERGY RESOURCE TECHNOLOGY GOM, INC.
      By:           Name:           Title:           CKB PETROLEUM, INC.
      By:           Name:           Title:           CKB & ASSOCIATES, INC.
      By:           Name:           Title:           BOX BROTHERS REALTY
INVESTMENTS COMPANY
      By:           Name:           Title:           CB FARMS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BOX RESOURCES, INC.
      By:           Name:           Title:           HELIX VESSEL HOLDINGS LLC
      By:           Name:           Title:           NEPTUNE VESSEL HOLDINGS LLC
      By:           Name:           Title:           VULCAN MARINE HOLDINGS LLC
      By:           Name:           Title:           VULCAN MARINE TECHNOLOGY
LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            HELIX INGLESIDE LLC
      By:           Name:           Title:           HELIX OIL & GAS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

     The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.

          BANC OF AMERICA SECURITIES LLC
Acting as Representative of the several Initial
Purchasers named in the attached Schedule A
      By:           Name:           Title       

 



--------------------------------------------------------------------------------



 



         

ANNEX I
Resale Pursuant to Regulation S or Rule 144A.
Each Initial Purchaser understands that:
Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S , it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Annex I-1